9577DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2018/059371 filed 11/06/2018 which claims benefit of 62/582,619 filed 11/07/2017.
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-2 and 19-34) in the reply filed on 03/16/2022 is acknowledged.
Claims 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/16/2022.

Status of the claims
Claims 1-2 and 19-36 are pending. Claims 1-2 and 19-34 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 19-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because of a limitation recited by claim 1. Claims 1, 22-23, 25-27, 29 and 31 each recite the limitation “high-stability”. The limitation/term is a relative term which renders the claim indefinite. The term “high-stability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2 and 19-34 are further rejected as they depend either from claim 1, claim 23, claim 27, claim 29 or claim 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 19-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto et al. (Sept 20 2016, PloS one, 11(9), e0163125 pp. 1-13) in view of Blondal et al. (2013, Methods, 59(1), pp. S1-S6), Kroh et al. (2010, Methods, 50(4), pp. 298-301), Turchinovich et al. (2013, Circulating MicroRNAs (pp. 97-107). Humana Press) and Zheng et al. (2014, Nature medicine, 20(12), pp.1479-1484).
Regarding claim 1, Kakimoto et al. teach a method of obtaining cell free RNA data, comprising:
obtaining a sample containing cell free RNA from an individual (pg 2, frozen and FFPE cardiac tissue samples); and amplifying a high-stability portion of the cell free RNA to obtain the cell free RNA data (pg 2, 1st para wherein qPCR is mentioned; also pg 2, 4th para and pg 4, 2nd thru 4th para below Table 1),
wherein the cell free RNA data comprises at least one of RNA sequence data and RNA expression level (pg 2, 1st para wherein microarray and deep sequencing are mentioned; also pg 2, 4th para and pg 5-6, all text of section entitled “Deep sequencing and GC%”).
Regarding claim 19, Kakimoto et al. teach wherein the cell free RNA is derived from at least one of the following: a cancer-related gene, a cancer-specific gene, a DNA-repair gene, a neoepitope, and a gene not associated with a disease (see pg 4, Table 1 which discloses hsa-miR-99b-5p, hsa-miR-133a-3p, hsa-miR-133b, hsa-miR-22-3p, hsa- let-7e-5p, hsa-miR-21-5p, hsa-miR-1-3p).

Regarding claim 20, Kakimoto et al. teach wherein the neoepitope is tumor-specific and individual- specific (pg 4, Table 1).

Regarding claim 21, Kakimoto et al. teach wherein the cell free RNA is a small noncoding RNA (see pg 1, abstract: wherein Kakimoto et al. discloses MiRNA are small non-coding RNAs).

Regarding claim 22, Kakimoto et al. teach wherein the high-stability portion is identified by a length of the portion (see pg 4, Table 1 which discloses miRNA with 22 bp with high GC content e.g. hsa-miR-99b-5p and hsa-miR-133a-3p).

Regarding claim 23, Kakimoto et al. teach wherein the high-stability portion is identified by a structure of the portion (see pg 4, Table 1 which discloses miRNA with 22 bp with high GC content e.g. hsa-miR-99b-5p and hsa-miR-133a-3p: high GC having melting thermodynamics structurally different from has-miR-1-3p).

Regarding claim 26, Kakimoto et al. teach wherein the high-stability portion is identified by an empirical analysis of portions of the cell free RNA frequently found in samples from other than the individual (pg 5, matched frozen sample compared w FFPE samples).

Regarding claim 27, Kakimoto et al. teach wherein the high-stability portion is identified by in silico modeling of a predicted secondary structure of the cell free RNA (pg 5, Kakimoto et al. teach algorithms for investigating GC% contribution to miRNA stability/structure/ measured through suppression of sequencing or qPCR data; pg 9, Fig. 6).
Regarding claim 28, Kakimoto et al. teach wherein the in silico modeling present the predicted secondary structure in vivo or in vitro (pg 5, Kakimoto et al. teach algorithms for investigating GC% contribution to structure/suppression of sequencing).

Regarding claims 29-30, Kakimoto et al. teach wherein the high-stability portion is identified by a location within the cell free RNA (pg 3, section entitled “miRNA deep sequencing and data processing”: deep sequencing identifies where GC rich/poor region are). 

Regarding claim 30, Kakimoto et al. teach wherein the location is within 200 base pairs from 5'-end of the cell free RNA (pg 3, section entitled “miRNA deep sequencing and data processing”: deep sequencing identifies where GC rich/poor region are).

Regarding claim 34, Kakimoto et al. teach wherein the RNA expression level data are selected from the group consisting of a quantity of RNA transcript and a quantity of a small noncoding RNA (pg 9, Fig. 6).

Omitted from Kakimoto et al. (claims 1-2, 25, 30-32)
Regarding claims 1-2, Kakimoto et al. do not teach RNA/miRNA is cell-free and from a body fluid.
Regarding claim 24, Kakimoto et al. do not teach wherein the structure of the portion comprises at least one of a hairpin structure, a loop structure, a pseudoknot structure, and a bulge structure.
Regarding claim 25, Kakimoto et al. do not teach wherein the high-stability portion is identified by an interaction of the high-stability portion with a protein. 
Regarding claim 31, Kakimoto et al. do not teach wherein amplifying comprises amplifying fragments of the high stability portion in different lengths.
Regarding claim 32, Kakimoto et al. do not teach wherein the fragments are amplified in different lengths using a plurality of distinct 5'-primers or distinct 3'-primers.
Regarding claim 33, Kakimoto et al. teach wherein the RNA sequence data are selected from the group consisting of mRNA sequence data and splice variant data.


Blondal et al. (claims 1-2)
Regarding claims 1-2, Blondal et al. teach cell-free miRNA found in serum or plasma biofluids in the following Table of page S5:

    PNG
    media_image1.png
    837
    622
    media_image1.png
    Greyscale




Kroh et al. (claims 1-2)
	Kroh et al. teach methods for isolating cell-free RNA from biofluids (pg 298, right col., last para and pg 299, left col., 1st and 2nd para and sections 2.22 and 2.23 and section 2.3 and pg 300, section 2.5).

Turchinovich et al. (claim 25)
Regarding claim 25, Turchinovich et al. the use of antibody/protein for identified miRNA (see e.g. pg 100, Fig. 1: Turchinovich is directed to use of antibody for isolating miRNA).

Zheng et al. (claims 31-32)
Regarding claim 31, Zheng et al. teach wherein amplifying comprises amplifying fragments of the high stability portion in different lengths (pg 1480, right col., 2nd para below Fig.1, wherein Zheng et al. teach multiplexing of distinct mRNAs).
Regarding claim 32, Zheng et al. teach wherein the fragments are amplified in different lengths using a plurality of distinct 5'-primers or distinct 3'-primers (pg 1480, Fig. 1: wherein Zheng et al. teach use of a plurality of distinct barcoded primers).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to wanting to obtain cell-free RNA data to apply methods of obtaining RNA data as taught by Kakimoto et al. to cell-free RNA (miRNA which are small non-coding RNAs) recovered from of biofluids or from exosomes/vesicles of biofluids using sample processing methods as taught by Kroh et al.
The ordinary skilled artisan would have been motivated to detect/isolate cfRNA with an antibody/protein in a manner as taught by Turchinovich et al.
The ordinary skilled artisan would have been further motivated to identify other types of cfRNA having different lengths by multiplex amplification/sequencing for a robust analysis of RNA components of the cell-free sample and would have been readily apprised of providing a plurality of distinct barcoded primers to ensure accuracy in the multiplex amplification and/or sequencing.

In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1-2 and 19-34 are prima facie obvious.


Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 27, 2022